Opinion issued August 28, 2008













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00553-CR
____________

IN RE STEVEN D. CATHCART, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Steven D. Cathcart, has filed both a motion for leave to file and a
petition for writ of mandamus  asking that we order respondent
 to provide him with
a copy of the record for his appeal in appellate number 01-07-01026-CR.  See Tex.
R. App. P. 9.5, 52.3(j).
          The motion for leave to file is dismissed.  
          The petition for writ of mandamus is denied
          It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).